Case 0:20-cv-60114-RS Document 35 Entered on FLSD Docket 05/07/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-60114-CIV-SMITH

 ZHEJIANG DONGRI IMPORT &
 EXPORT CO., LTD.,

        Plaintiff,

 v.

 NEOPTX, LLC,

        Defendant,

 and

 BANK OF AMERICA, N.A.,

       Garnishee.
 _______________________________________/

                     ORDER OF REFERRAL TO MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 1 of the Magistrate Rules of the Southern

 District of Florida, Plaintiff’s Motion for Final Judgment of Garnishment [DE 34] is REFERRED

 to Magistrate Judge Valle for appropriate resolution.

        DONE AND ORDERED in Fort Lauderdale, Florida on this 7th day of May, 2021.




 cc:    Counsel of Record
